Exhibit 10.2


EMPLOYEE TRANSITION AGREEMENT
This Employee Transition Agreement (“Agreement”), dated May 31, 2017 (the
“Effective Date”), is made and entered into by and between LKQ Corporation
(“LKQ”) and Robert L. Wagman (“Mr. Wagman”). Mr. Wagman and LKQ are the
“Parties.”
A.    Mr. Wagman is currently employed as President and Chief Executive Officer
(“CEO”) of LKQ.
B.    The Parties have agreed that Mr. Wagman will resign as President and CEO
of LKQ as of the Effective Date, and that he will assist in the smooth
transition of his duties and responsibilities during the Term (as defined
below), as directed by LKQ’s Board of Directors (the “Board”).
C.    LKQ desires to provide Mr. Wagman with certain benefits upon his
resignation as President and CEO of LKQ, in exchange for Mr. Wagman’s agreement
to assist in a transition of corporate leadership of LKQ and to abide by certain
restrictive covenants during the Term and for two years thereafter.
D.    LKQ desires to retain Mr. Wagman as a non-executive, part-time employee
during the Term, and Mr. Wagman desires to accept this role, under the terms of
this Agreement.
NOW THEREFORE, in consideration of the promises of the Parties, and other good
and valuable consideration set forth in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.Resignation and Term.
 
(a)Mr. Wagman hereby resigns as CEO and President of LKQ as of the Effective
Date. Mr. Wagman’s term as a non-executive, part-time employee of LKQ will
commence as of the Effective Date. Mr. Wagman will continue to serve in this
role until the earlier to occur of (i) four years following the Effective Date
and (ii) the termination of this Agreement in accordance with its terms (the
“Expiration Date”). The period of time from the Effective Date through the
Expiration Date is the “Term.”


(b)As of the Effective Date, Mr. Wagman will cease to serve as CEO and President
of LKQ (and in any related roles with LKQ and each of its Affiliates) and he
will transition to the role of a non-executive, part-time employee of LKQ.


(c)Mr. Wagman will cooperate with LKQ and each of its Affiliates and do all acts
and execute all additional documents that may be reasonably required by the
Board to resign from any and all appointments and memberships that he holds on
the boards of directors, boards of managers and other governing boards or bodies
of LKQ and each of its Affiliates.


(d)Under this Agreement, the following definitions apply:


1

--------------------------------------------------------------------------------




“Affiliate” of any Person, means any other Person directly or indirectly
controlling, controlled by or under common control with, that Person. Under this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.
“Governmental Entity” means any federal, state, local or foreign court, arbitral
tribunal, administrative agency or commission or other governmental or
regulatory agency or authority or any securities exchange.
“Person” means and includes an individual, a partnership, a limited liability
partnership, a joint venture, a corporation, a limited liability company, a
trust, an unincorporated organization, a group or a Governmental Entity.
2.Duties and Responsibilities.


(a)During the Term, Mr. Wagman will serve LKQ as a special advisor to (i) the
successor President and CEO of LKQ, (ii) the Executive Chairman of LKQ and
(iii) the Board. Mr. Wagman’s duties and responsibilities under this Agreement
will include providing advisory services in connection with operations,
management, acquisitions and other matters relating to LKQ and its Affiliates
and to assist in the transition of the successor President and CEO of LKQ, all
as reasonably requested from time to time by the successor President and CEO,
the Executive Chairman or the Board. Mr. Wagman will provide services under this
Agreement for approximately, but not more than, 120 business days per calendar
year during the Term (prorated for any partial years of service). During the
Term, Mr. Wagman will faithfully and diligently perform his duties under this
Agreement.


(b)In providing the services under this Agreement, Mr. Wagman will be a
non-executive, part-time employee of LKQ and as such will have no authority to
bind LKQ to any agreement or obligation of any type or nature. Mr. Wagman will
act in accordance with such status and not hold himself out as an officer of
LKQ.


3.Compensation; Release of Claims.


(a)Fee. LKQ will pay Mr. Wagman a monthly fee of $41,666.67 at the end of each
month during the Term (prorated for any partial months of service) (the “Fee”).


(b)1998 Equity Incentive Plan. During the Term, Mr. Wagman will continue to be
considered a “service provider” under the LKQ Corporation 1998 Equity Incentive
Plan, as amended (the “Equity Plan”). Mr. Wagman’s resignation as CEO and
President of LKQ will not be considered a “separation from service” under the
Equity Plan. Mr. Wagman’s outstanding Equity Plan awards as of the Effective
Date will continue in effect unchanged. Notwithstanding the foregoing provisions
of this Section 3(b), as of the Effective Date, the number of performance units
outstanding under the Performance-Based Restricted Stock Unit Agreement, dated
January 13, 2017, between LKQ and Mr. Wagman (the “2017 PBRSU Agreement”), will
be prorated to reflect the actual number of full months that Mr. Wagman was
employed as President and CEO of LKQ in 2017 (and will be calculated by
multiplying the number of performance units originally reflected in the 2017
PBRSU Agreement by a fraction, the numerator of which is the number of full
months in 2017 through the Effective Date and


2

--------------------------------------------------------------------------------




the denominator of which is 12); and such prorated number of performance units
under the 2017 PBRSU Agreement will otherwise be treated in accordance with this
Section 3(b).


(c)Long Term Incentive Plan. During the Term, Mr. Wagman will continue to be
considered “employed” under the LKQ Corporation Long Term Incentive Plan, as
amended (the “LTIP”). Mr. Wagman’s resignation as CEO and President of LKQ will
not be considered a “termination of employment” under the LTIP. Mr. Wagman’s
outstanding LTIP awards as of the Effective Date will continue in effect
unchanged; provided, however, for the avoidance of doubt, (i) Mr. Wagman will
not be entitled to any LTIP performance award relating to the 2017-2019
performance period, and (ii) when calculating the performance awards (if any)
relating to the 2015-2017 and 2016-2018 performance periods, the amount used as
Mr. Wagman’s “annual base salary” will be $1,025,000.


(d)Additional Payment. LKQ will pay Mr. Wagman a lump sum fee of $500,000 if
Mr. Wagman continues to provide services under this Agreement through the 4th
anniversary of the Effective Date (the “Additional Payment”). The Additional
Payment will be made within 30 days of the 4th anniversary of the Effective
Date, conditioned upon and subject to Mr. Wagman’s executing and not revoking a
general waiver and release of claims in favor of LKQ and its Affiliates in a
form substantially similar to the Release, as defined below, and acceptable to
LKQ (in addition to the Release) within that 30-day period.


(e)Reimbursements. During the Term, Mr. Wagman will continue to be eligible to
receive reimbursement from LKQ for all reasonable fees, costs and expenses
associated with his reasonable business expenses incurred in connection with his
duties under this Agreement, in accordance with LKQ’s then current business
expense reimbursement policy. Any reimbursement for expenses that would
constitute nonqualified deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), will be subject to
the following additional rules: (i) no reimbursement of any such expense may
affect Mr. Wagman’s right to reimbursement of any such expense in any other
taxable year; (ii) reimbursement of the expense will be made, if at all,
promptly, but not later than the end of the calendar year following the calendar
year in which the expense was incurred; and (iii) the right to reimbursement
will not be subject to liquidation or exchange for any other benefit.


(f)Services Agreement. As of the Effective Date, the Services Agreement, dated
February 26, 2015, between LKQ and Mr. Wagman, as amended (the “Services
Agreement”), will terminate in its entirety and neither LKQ nor Mr. Wagman will
have any further rights or obligations under the Services Agreement. Mr. Wagman
will not be entitled to any amounts or other benefits under the Services
Agreement as a result of his resignation as CEO and President of LKQ.


(g)Change of Control Agreement. As of the Effective Date, the Change of Control
Agreement, dated July 24, 2014, between LKQ and Mr. Wagman (the “COC
Agreement”), will terminate in its entirety and neither LKQ nor Mr. Wagman will
have any further rights or obligations under the COC Agreement. Mr. Wagman will
not be entitled to any amounts or other benefits under the COC Agreement as a
result of his resignation as CEO and President of LKQ.


(h)Severance Policy for Key Executives. As of the Effective Date, Mr. Wagman’s
participation under the LKQ Corporation Severance Policy for Key Executives, as
amended (the “Severance Policy”) will terminate in its entirety and neither LKQ
nor Mr. Wagman will have any further rights or obligations under the Severance
Policy with respect to the other Party. Mr. Wagman


3

--------------------------------------------------------------------------------




will not be entitled to any amounts or other benefits under the Severance Policy
as a result of his resignation as CEO and President of LKQ.


(i)Management Incentive Plan. Mr. Wagman’s participation under the LKQ
Corporation Management Incentive Plan, as amended (the “MIP”), will continue
following the Effective Date; provided, however, that any bonus earned for 2017
will be prorated to reflect the actual number of full months that Mr. Wagman was
employed as President and CEO of LKQ in 2017 (and will be calculated by
multiplying such bonus by a fraction, the numerator of which is the number of
full months in 2017 through the Effective Date and the denominator of which is
12). Following the 2017 performance year, Mr. Wagman’s participation under the
MIP will terminate in its entirety and neither LKQ nor Mr. Wagman will have any
further rights or obligations under the MIP with respect to the other Party.
Except as provided in this Section 3(i), Mr. Wagman will not be entitled to any
amounts or other benefits under the MIP as a result of his resignation as CEO
and President of LKQ.


(j)Other Benefit Plans. Except as provided in this Section 3, Mr. Wagman’s
participation in all LKQ benefit plans, programs, policies, agreements and
arrangements will continue in effect as of the Effective Date in accordance with
the terms of the applicable governing documents. Any payments or benefits to be
provided to Mr. Wagman, and any rights and obligations of Mr. Wagman under, any
such LKQ benefit plans, programs, policies, agreements and arrangements will be
subject to the terms of the applicable governing document. Mr. Wagman
acknowledges and agrees that he is not owed any holiday, vacation, sick leave,
or other accrued pay from LKQ or any Affiliate, and that he will not accrue or
be entitled to any of the same during the Term. Further, during the Term LKQ
will provide Mr. Wagman with D&O insurance coverage and indemnification rights
on terms and conditions no less favorable than he is provided as of the
Effective Date.


(k)Release of Claims. Notwithstanding any provision of this Agreement to the
contrary, any and all payments arising under this Agreement are conditioned upon
and subject to Mr. Wagman’s executing and not revoking a general waiver and
release of claims in favor of LKQ and its Affiliates, as attached as Exhibit A
hereto (the “Release”), within 30 days following the Effective Date.


4.Termination of Services.


(a)General. Either Party may terminate Mr. Wagman’s services under this
Agreement at any time upon 30 days’ written notice to the other Party.


(b)By LKQ. If LKQ terminates Mr. Wagman’s services under this Agreement because
of Mr. Wagman’s (i) material failure to fully perform his responsibilities and
duties under this Agreement, (ii) material breach of any provision of this
Agreement, (iii) dishonesty or theft, (iv) gross negligence or willful
misconduct, (v) conviction of a felony or fraud, or (vi) failure to Resolve a
Potential Conflict (as defined below) and Mr. Wagman, after LKQ’s written notice
of objection to such event or occurrence, as described in 4(b)(i), (ii) or (iv),
within sixty (60) days of LKQ’s discovery of the initial occurrence of such
event or condition, fails to correct or remedy, in all material respects, such
event or condition within thirty (30) calendar days of such notice, then
Mr. Wagman will not be entitled to any further amounts or benefits under this
Agreement. If LKQ terminates Mr. Wagman’s services under this Agreement for any
other reason, Mr. Wagman will be entitled to continued payment of the Fee
through the 4th anniversary of the Effective Date and the Additional Payment,
and Mr. Wagman will not be entitled to any further amounts or benefits under
this Agreement. For purposes of this Agreement, Mr. Wagman will be deemed to
have failed to Resolve a Potential Conflict if (i) LKQ’s


4

--------------------------------------------------------------------------------




CEO and Executive Chairman make a reasonable, good faith determination that the
interests, duties or objectives of Mr. Wagman with respect to LKQ, on the one
hand, and with respect to any third party with respect to which Mr. Wagman is
affiliated as an owner, principal, director, officer, partner, agent,
consultant, lender, shareholder or member, on the other hand, are (or are
reasonably expected to become in the near-term) in conflict or competition
(including but not limited to a situation where Mr. Wagman is affiliated with a
third party that is or becomes a competitor, customer or supplier of LKQ), and
(ii) Mr. Wagman does not cure such conflict or condition within 15 calendar days
of LKQ’s written notice of objection. Mr. Wagman agrees to keep LKQ informed,
from time to time as and when he undertakes new endeavors, of the for-profit
enterprises with which he is affiliated in the capacities referred to above in
this paragraph.


(c)By Mr. Wagman. If Mr. Wagman terminates his services under this Agreement for
any reason (including due to his death or disability), he will not be entitled
to any further amounts or benefits under this Agreement (other than a pro rata
payment of the Fee for a partial month of service, if any); provided, however,
if Mr. Wagman terminates his services under this Agreement due to LKQ’s material
breach of any provision of this Agreement, and such material breach is not
corrected or remedied by LKQ within thirty (30) calendar days of LKQ receiving
written notice of such material breach from Mr. Wagman, Mr. Wagman will be
entitled to continued payment of the Fee through the 4th anniversary of the
Effective Date and the Additional Payment.


5.Restrictive Covenants.


(a)Non-Disclosure of Confidential Information. Mr. Wagman acknowledges that by
reason of his employment as LKQ’s President and CEO, and his continued provision
of services to LKQ under this Agreement, he has been and will be given access
to, has developed and will develop and has and will become informed of
confidential information (whether or not in written form) concerning the
business, products, services, plans, strategies, suppliers, business
relationships, employees, customers, prospects and financial affairs of LKQ and
its Affiliates, which is not generally known to the public or in the trade, is a
competitive asset and the disclosure of which would likely result in a
competitive disadvantage to LKQ (collectively, the “Confidential Information”).
Mr. Wagman will, at all times before and after his service with LKQ, keep
confidential all Confidential Information, and he will not directly or
indirectly disclose or use (except as necessary to carry out his duties for LKQ)
any Confidential Information. Immediately upon the Expiration Date, Mr. Wagman
will return to LKQ all Confidential Information in his possession, custody or
control. Nothing in this Agreement prohibits Mr. Wagman from reporting
violations of law or regulation to any Governmental Entity, or cooperating with
the Equal Employment Opportunity Commission, the Securities and Exchange
Commission, the Department of Justice or any other Governmental Entity.


(b)Non-Competition. Mr. Wagman will not directly or indirectly, either for
himself or for any other Person, during the Term and for a period of two years
following the Expiration Date, engage in, represent, furnish consulting services
to, be employed by or have any interest in (whether as owner, principal,
director, officer, partner, agent, consultant, lender, shareholder, member or
otherwise) any business that would be competitive with any business conducted by
LKQ or its Affiliates on the Effective Date or any other business conducted by
LKQ or its Affiliates during the Term, in any country in North America, Europe
or Asia in which LKQ or its Affiliates operate; provided, however, that the
post-termination restrictions of this Section 5(b) will not apply in any
jurisdiction in which such restrictions are invalid or unenforceable under
applicable law then in effect; and provided, further, that Mr. Wagman may
acquire and hold an aggregate of up to 2% of the outstanding shares of any
corporation engaged in any such business if such shares are publicly traded on
an established securities


5

--------------------------------------------------------------------------------




market. Notwithstanding the foregoing, the period of time during which the
restrictions set forth herein apply will be extended for the period of time (if
any) that Mr. Wagman is in violation of restrictions set forth herein.


(c)Non-Solicitation. Mr. Wagman will not directly or indirectly, either for
himself or for any other Person, during the Term and for a period of two years
following the Expiration Date, induce any customer of LKQ or its Affiliates to
patronize any other business, request or advise any other Person with which LKQ
has a business relationship (including customers and suppliers) to withdraw,
curtail or cancel any of its business with LKQ or its Affiliates, or hire or
solicit for employment, or assist any other Person in hiring or soliciting for
employment, any Person engaged by LKQ or its Affiliates. Notwithstanding the
foregoing, the period of time during which the restrictions set forth herein
apply will be extended for the period of time (if any) that Mr. Wagman is in
violation of restrictions set forth herein.


(d)Severability. If any provision of this Section 5, as applied to any Party or
to any circumstances, is held by a court to be invalid or unenforceable, the
same will in no way affect any other provision or any other part of this
Section 5, the application of such provision in any other circumstances or the
validity or enforceability of this Section 5. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the court making such determination will have the
power to reduce the duration and/or area of the provision, and/or to delete
specific words or phrases, and in its reduced form such provision will then be
enforceable.


(e)Relief. Upon breach of any provision of this Section 5, the non-breaching
Party will be entitled to injunctive relief, since the remedy at law would be
inadequate and insufficient. In addition, the non-breaching Party will be
entitled to such monetary damages as can be shown to have been sustained by
reason of such breach.


(f)Clawback. To the extent allowed by and consistent with applicable law and any
applicable limitations period, if it is determined at any time that Mr. Wagman
has breached any provision of this Section 5, in addition to any other penalties
or restrictions that may apply, Mr. Wagman must forfeit or repay to LKQ the
following on a pre-tax basis in their entirety: the Fee under Section 3(a)
above; the Equity Plan awards that continue in effect following the Effective
Date under Section 3(b) above (and any amounts or benefits received thereunder);
the LTIP awards that continue in effect following the Effective Date under
Section 3(c) above; the Additional Payment under Section 3(d) above; and any MIP
bonus payments under Section 3(i) above.


6.Taxes.


(a)General. Regardless of any action LKQ takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”),
Mr. Wagman acknowledges that the ultimate liability for all Tax-Related Items
owed by Mr. Wagman is and remains his responsibility and that LKQ (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Agreement; and (ii) does not commit to
structure the terms of this Agreement to reduce or eliminate Mr. Wagman’s
liability for Tax-Related Items. If LKQ determines that it must withhold any
Tax-Related Items in connection with this Agreement, Mr. Wagman must make
arrangements satisfactory to LKQ to enable it to satisfy all withholding
requirements. In addition, LKQ may fulfill its withholding obligations by all
legal means.




6

--------------------------------------------------------------------------------




(b)Section 409A. This Agreement is intended to comply, to the extent applicable,
with the provisions of Section 409A and will, to the extent practicable, be
construed in accordance with Section 409A. For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A will not be
treated as deferred compensation unless applicable law requires otherwise.


7.Miscellaneous.


(a)Non-Alienation by Mr. Wagman. This Agreement and Mr. Wagman’s rights and
benefits hereunder may not be voluntarily or involuntarily hypothecated, sold,
transferred or assigned by him. Any attempt by Mr. Wagman to assign, execute,
attach, transfer, pledge, hypothecate or otherwise dispose of any such benefits
or amounts or any rights or interests contrary to the foregoing provisions, or
the levy or attachment or similar process thereupon, will be null and void and
of no effect and will relieve LKQ of all liabilities hereunder.


(b)Successors to LKQ. This Agreement and all of LKQ’s rights and obligations
hereunder may be assigned, without Mr. Wagman’s consent, to any entity which
acquires substantially all of the assets of LKQ and which agrees to be bound
hereby or which merges with LKQ. If such an assignment or merger occurs, the
enforceability of Mr. Wagman’s rights under this Agreement will not be affected.
“LKQ” will include LKQ as hereinbefore defined and any successor or assign to
its business or assets or which otherwise becomes bound by this Agreement by
operation of law.


(c)Binding Agreement. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, personal representatives,
successors and permitted assigns.


(d)Entire Agreement. This Agreement contains all the terms and conditions agreed
upon by the Parties regarding the subject matter of this Agreement, except as
otherwise expressly stated herein. Any prior agreements, promises, negotiations
or representations, either oral or written, relating to the subject matter of
this Agreement not expressly set forth in this Agreement are of no force or
effect.


(e)Amendment. No change or modification of this Agreement will be valid unless
in writing and signed by Mr. Wagman and the successor CEO of LKQ. No waiver of
any provision of this Agreement will be valid unless in writing and signed by
the Person or party to be charged.


(f)Severability. If any provision of this Agreement, as applied to any Party or
to any circumstances, is held by a court to be invalid or unenforceable, the
same will in no way affect any other provision or any other part of this
Agreement, the application of such provision in any other circumstances or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the court making such determination will have the
power to reduce the duration and/or area of the provision, and/or to delete
specific words or phrases, and in its reduced form such provision will then be
enforceable.


(g)Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed to be an original and all of which taken together will
constitute a single instrument.


7

--------------------------------------------------------------------------------






(h)Venue; Jurisdiction; Governing Law; Waiver of Jury Trial. Any action or
proceeding arising out of or relating to this Agreement or the subject matter of
this Agreement must be brought in a state or federal court sitting in Cook
County, Illinois. Mr. Wagman consents to the exclusive jurisdiction of the state
and federal courts sitting in Cook County, Illinois. The substantive law to be
applied in any and all disputes arising under this Agreement is the law of the
State of Illinois, without regard to choice of law principles, and any related
lawsuit will be heard without a jury and Mr. Wagman and LKQ each waive their
right to a jury in any such lawsuit.


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the Effective Date.
LKQ CORPORATION
 
 
 
Sign name:
/s/ MATTHEW J. MCKAY
Print name:
Matthew J. McKay
Title:
Senior Vice President of Human Resources
 
 
ROBERT L. WAGMAN
 
 
 
Sign name:
/s/ ROBERT L. WAGMAN



9